Citation Nr: 1732000	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  07-24 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to cystic fibrosis.

2.  Entitlement to service connection for a disability manifested by fatigue, to include as secondary to cystic fibrosis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to October 1991, with additional subsequent service in the National Guard.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a personal hearing in December 2009.  A transcript is of record.  The claims were remanded by the Board in April 2010, September 2012, and May 2016.  

As noted in the May 2016 Board decision, the Veteran filed a notice of disagreement (NOD) at the RO concerning the issues of service connection for a left knee disability, back disability and disability of the left and right hips, as shown in the electronic claims file (VBMS).  Such appeal remains in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is still in the process of adjudicating the appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to service connection for a left knee disability, back disability and bilateral hip disability will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board remanded the claim for service connection for a psychiatric disorder      in May 2016 in order to ask the Veteran to provide the dates and facilities where       he was seen for mental health counseling/treatment in service and, if sufficient information was provided, to request in-service mental health treatment records through appropriate sources.  In a statement received in June 2017, the Veteran reported receiving counseling related to depression and anger and marital problems while at Fort Bragg in 1986-1987.  No action was taken by the AOJ to request records associated with this reported treatment.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

On remand, the AOJ should request the Veteran's complete service clinical records related to mental health treatment/counseling he received at Fort Bragg.  This is especially important given that the Veteran's service personnel records corroborate that he was stationed at Fort Bragg during the timeframe he reported, specifically from November 1986 until December 1987.  

The claim for service connection for a disability manifested by fatigue remains inextricably intertwined with the psychiatric claim and must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service clinical records related to mental health treatment/counseling he received at Fort Bragg between November 1986 and December 1987.  If additional records are not obtained, the record should document whether further efforts to obtain clinical records would be futile.


2.  After undertaking the development above and 
any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




